DETAILED ACTION
	This is in response to the application filed on June 7th 2021, in which claims 1-20 are presented for examination.

Status of Claims
	The preliminary amendment filed on 7/27/21 has been entered.  Claims 21-40 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 500.  Also, the specification mixes terms “582” and “583” (see paragraph 65 published).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,039,225 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the ‘225 reference patent anticipate the pending claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they recite a “processor-readable storage medium” which includes non-patentable transitory media (e.g. signals) under the broadest reasonable interpretation.  The specification (paragraph 28) defines processor-readable storage “media” to exclude signals, so this rejection can be overcome by amending the claim to match the term defined in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 recites “the declarative telemetry request is a request for data from multiple edge devices including the edge device”, but this feature is already recited by claim 35.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24, 28-31 and 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Zakaria US 2016/0295616 A1 in view of Clernon US 2017/0187807 A1.

Regarding claim 21, Zakaria discloses: a first edge device (IoT device is edge device - abstract, Fig. 1A), including:
a memory and at least one processor (paragraph 36, Fig. 2); 
receiving an individual configuration that is associated with the first edge device, wherein the received individual configuration is one individual configuration of a plurality of individual configurations decomposed from a declarative telemetry request, and wherein the declarative telemetry request is a request for data from multiple edge devices including the first edge device (user makes a declarative request for data from IoT devices – Figs. 1A, 4A and paragraphs 26, 49; the IoT hub makes individual connections to the edge IoT devices – Fig. 4A, paragraphs 4, 46 and 49; and sends individual instructions/configurations – see paragraphs 27-28, 53; also see paragraph 58 which teaches translating or “decomposing” between user request and specific device codes); and
providing telemetry data that enables a response to the declarative data request (provide data to user in response to request – see Figs. 1A, 4A and paragraph 49).

Zakaria does not explicitly disclose the individual instructions cause reconfiguring the first edge device by executing the received individual configuration and after reconfiguring the first edge device providing telemetry data.  But this is taught by Clernon as remotely configuring communication settings of IoT devices (paragraph 91).  These configuration settings cause changes in how the IoT devices provide data (paragraph 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zakaria with the edge device configuration changes taught by Clernon for the purpose of enabling a user to request data.  Clernon suggests that by performing communication configuration settings, an IoT device is enabled to provide services to an end user (paragraph 12).

Regarding claim 22, Zakaria discloses receiving an updated individual configuration (system works in real-time – paragraph 49, thus whenever a new request is received, updated instructions are pushed to edge IoT devices).

Regarding claim 23, Zakaria suggests an individual configuration that causes an edge device to transmit at a certain frequency (edge IoT devices can be configured via logic to transmit periodically, depending on the application – see paragraph 75).  Since Zakaria describes the transmission as “periodic” or “more frequent” it does not necessarily disclose “a configured frequency”.  But, Clernon explicitly disclose the individual configuration is coded to cause the first edge to device to send telemetry data at a configured frequency (see Clernon paragraph 91).  The motivation to combine is the same.

Regarding claim 24, Zakaria discloses the plurality of individual configurations are decomposed from the declarative telemetry request (send individual command to edge IoT device based on user’s declarative request – paragraphs 31 and 53-55), based in part, on stored metadata that is related to the multiple edge devices (paragraph 46, Fig. 3; pairing data is stored and then used to communicate with the edge devices – see paragraph 47; thus each individual request is based, at least in part, on the stored metadata relating to the edge device).

Regarding claim 28, it is a method claim that corresponds to the device of claim 21; therefore, it is rejected for the same reasons.

Regarding claims 29-31, they are method claims that correspond to claims 22-24 respectively; therefore, they are also rejected for the same reasons.

Regarding claim 35, it is a processor readable storage medium that corresponds to the device of claim 21; therefore, it is rejected for the same reasons.

Regarding claims 36-37 and 39, they are storage medium claims that correspond to claims 22-24 respectively; therefore, they are also rejected for the same reasons.

Regarding claim 38, it recites a feature already recited by claim 35 and thus is rejected for the same reasons (Zakaria teaches a user requesting data from multiple devices – see paragraphs 26-27, Fig. 1A).

Claims 25-27, 32-34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zakaria and Clernon in view of Shuman et al. US 2014/0241354 A1.

Regarding claims 25, 32 and 40, Zakaria does not explicitly disclose the stored metadata includes hierarchical categorization of the multiple edge devices.  However, this is taught by Shuman which discloses organizing IoT devices into groups and then using a hierarchy  (abstract, paragraphs 7-8).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Zakaria and Clernon with the hierarchical organization taught by Shuman for the purpose of organizing IoT devices.  Using a hierarchy to organize things is well known human behavior and thus merely the combination of an established technique according to its established function in order to yield a predictable result.  Also, Shuman explicitly suggests that by using hierarchical groups, communication between devices may be improved (paragraphs 7-8).

Regarding claims 26 and 33, Zakaria discloses device twins, wherein the device twins correspond to the multiple edge devices (IoT devices may be essentially identical, “twins”, and then programmed for a specific application – Fig. 2, paragraphs 36-41).  Also, according to the specification, the term “twin” does not actually refer to a physical device but merely a representation of an IoT device (paragraph 58).  
Zakaria also discloses wherein a portion of each device twin is synchronized with the corresponding edge device (the user application provides a representation of the IoT device – paragraphs 27, 31).
Zakaria does not explicitly disclose such that the hierarchical categorization of the IoT devices is updated automatically based on changes to the hierarchical categorization.
However, Shuman at least teaches updating hierarchical categorization automatically based on changes to the hierarchical categorization (dynamically update groups - Fig. 5 and paragraphs 7-8 and 65).  The motivation to combine is the same as that given above.

Regarding claims 27 and 34, Zakaria discloses receiving updated individual configurations as discussed above in the rejection of claim 22.  Zakaria does not explicitly disclose automatic updating of the hierarchical categorization however this is taught by Shuman as discussed above.  The motivation to combine is the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kwon US 2017/0041083 A1 discloses providing communication setting information to IoT devices (abstract, Fig. 3).
Ekambaram et al. US 9,848,380 B1 discloses declarative language based data retrieval (col. 7 ln. 24-32).
	Yang et al. US 2019/0028545 A1 discloses a plurality of edge devices (Fig. 1) and using declarative programming to configure communication between the IoT devices (paragraphs 19-20).  Yang also teaches why declarative is advantageous to users (paragraphs 24-25).
	Espy et al. US 10,152,357 B1 discloses receiving an application request / declarative statement and parsing the declarative statement to fulfill the request by determining a recommended device configuration (col. 7 ln. 40 – col. 8 ln. 10 and Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975